Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6, 9-11, 13, 15 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ledbetter et al (US 2012/0176130 A1), hereinafter referred to as Ledbetter.	With reference to claim 1, Ledbetter teaches A nuclear magnetic resonance (NMR) system configured to detect combinatorial signatures stemming from homonuclear and heteronuclear J-couplings, the system comprising: 	a pre-polarization system (Fig. 1, 106), 	a detector (Fig. 1, 118), and 
a shuttling device configured to shuttle a sample between the pre-polarization system and the detector using a mechanical linear actuator or a flow-based or microfluidic-based device (¶0041), and	NMR electronics (Fig. 1, 136), wherein 	the detector includes an NMR magnet with a magnetic field of strength between 300 mT and 10 microT (¶0023-0024).
With reference to claim 3, Ledbetter further teaches a shuttling device configured to shuttle a sample between the pre-polarization system and the detector in a time interval less than 1s (¶0041).
With reference to claim 6, Ledbetter further teaches he flow-based or microfluidics-based shuttling system to move the sample between the prepolarizing system and the detector provides a steady-state prepolarization of the sample (¶0041).
With reference to claim 9, Ledbetter teaches the system is capable of detection for samples larger than 1nL (¶0022, 0025)	With reference to claim 10, Ledbetter further teaches the system is capable of detection for samples containing different nuclei with concentrations between 110M and 1 M (¶0078)	With reference to claim 11, Ledbetter further teaches the system is configured to detect one or more chemical war agents, and similar organophosphorus compounds (¶0037).	With reference to claim 13, Ledbetter teaches the system is portable (¶0058).	With reference to claim 15, Ledbetter further teaches system is configured to detect molecules with heteronuclear J-couplings of any form, including XM-A-B-X', such that the heteronuclear J-coupling falls into one or more of the J-coupling regimes (¶0039-0040).	With reference to claim 18, Ledbetter further teaches a non-resonant circuitry configured for detection (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 8, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ledbetter as applied to claim 1 above, and further in view of Horng et al. (US 2010/0264921 A1), hereinafter referred to as Horng.
With reference to claim 7, Ledbetter is silent with regards to an excitation coil and a detection coil.	However, Horng teaches the detector further includes an excitation coil and a detection coil (¶0038-0040).	It would have been obvious to one of ordinary skill in the art to further include the excitation coil and detection coil of Horng with the NMR system of Ledbetter so as to enable preservation of the SNR in larger samples (¶0029).	With reference to claim 8, Horng further teaches the excitation coil and the detection coil are radio frequency coils (¶0038-0040).
With reference 16, Horng further teaches a system configured to provide simultaneous excitation and detection (- 3 kHz) of all spin active nuclei in the sample using a uniformly exciting pulse (¶0029, 0032).	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the teaching of Horng to configure the excitation and detection 	With reference to claim 17, Horng further teaches a resonant circuitry configured for detection (¶0029).
	It would have been obvious to one of ordinary skill in the art to further include the resonant circuitry  of Horng with the NMR system of Ledbetter so as to enable preservation of the SNR in larger samples (¶0029).

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ledbetter as applied to claim 1 above, and further in view of Neely et al. (US 9,046,493 B2), hereinafter referred to as Neely.	Ledbetter teaches all that is required as explained above, however is silent with regards to the magnetic field homogeneity.	Neely teaches the detector further includes a shimming system configured to increase homogeneity of the magnetic field to values between 1-100ppm (Column 111, line 49-line 51).	It would have been obvious to use the teaching of Neely with the system of Ledbetter so as to have a system less prone to fluctuations.
Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ledbetter.	With reference to claim 12, Ledbetter teaches a size of the system is less than 1 cubic meter (based on the descriptions of ¶0041 and ¶0058, it’d be obvious to one of ordinary skill in the art to optimize the overall size of the system to be less than 1 cubic meter so as to be portable).	With reference to claim 14, Ledbetter teaches a weight of the system is less than 20 Kg (based on the descriptions of ¶0041 and ¶0058, it’d be obvious to one of ordinary skill in the art to optimize the overall weight of the system to be less than 1 cubic meter so as to be portable).
Response to Arguments
Applicant's arguments filed 02/10/2022 have been fully considered but they are not persuasive. 	Applicant argues that “A syringe 102, as disclosed by Ledbetter, does not use a mechanical linear actuator in the claimed fashion.  Moreover, the syringe, as disclosed by Ledbetter, is pressed to cause the fluid to flow out of the syringe and is therefore different from a shuttling device … using .. a flow based or microfluid-based device, as claimed.”	The examiner disagrees, given the broadest reasonable interpretation of a shuttling device configured to shuttle a sample between the pre-polarization system and the detector using a mechanical linear actuator or a flow-based or microfluidic- based device, the syringe, where the top of a syringe would operates “via a mechanical linear actuator”, further it would also be a “flow-based” device, as it is creating flow as stated in ¶0041 “The flow rate is 50 microliters/s.”  This statement would also cover the broadest reasonable interpretation of a “microfluid-based device” as it  is dealing with an 80 microliter detection volume, and creating microliter/second flow.	With regards to the arguments with respect to Horng, with respect to claim(s) 1, 7-10, 16 and 17, the examiner has withdrawn the 102(a)(1) rejection with regards to Horng.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY H CURRAN/Primary Examiner, Art Unit 2852